The Report of the Hearing Panel to the North Dakota Supreme Court was filed on September 15, 1988, together with a Stipulation and Agreement which was filed by counsel for the Disciplinary Board and Dean F. Bard, a member of the bar of the State of North Dakota, and his counsel. The Court considered this matter.
IT IS ORDERED, that the Report of the Hearing Panel be accepted, and Dean F. Bard be publicly reprimanded for his unprofessional conduct in his divorce action in violation of the Code of Professional Responsibility as set out in the Stipulation filed September 15, 1988.
RALPH J. ERICKSTAD, Chief Justice
H.F. GIERKE III, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice
The Honorable GERALD W. VANDE WALLE, Justice, deeming himself disqualified did not participate.